In an action for separation, plaintiff appeals from that part of the judgment of separation which awards to her $85 a week for her support and maintenance and that of the two infant children of the parties in her custody; and defendant cross-appeals from that part of the judgment which directs payment to plaintiff of $1,500 counsel fees. Judgment, insofar as appealed from, modified on the facts (1) by striking from the third and fourth decretal paragraphs thereof the words “ of $85.00 ” and substituting in place thereof the words “of $110.00”; (2) by striking out the fifth decretal paragraph thereof; (3) by striking from the sixth decretal paragraph the words “said arrears in the sum of $1,675.00 by paying the sum of $5.00 a week” and substituting therefor the words “ the amount of arrears by paying the sum of $10.00 a week”; and (4) by striking from the seventh decretal paragraph the words “ $5.00 per week ” and substituting therefor the words “ $10.00 per week ”. As so modified, the judgment, insofar as appealed from, is unanimously affirmed, with costs to plaintiff-appellant. It is our opinion that under the facts and circumstances established by this record the award of $85 a week for the support and maintenance of the plaintiff wife and the two infant children of the parties is inadequate and should be increased as stated herein. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.